Citation Nr: 1819121	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-20 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to October 2000.  He died in March 2011.  The Appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction is now with the Roanoke, Virginia RO. 

In September 2014, the Appellant was scheduled to testify before a Veterans Law Judge.  However, she did not appear for the hearing.  As such, the Appellant's request for a hearing is deemed withdrawn.  See 38 U.S.C. § 20.703 (2017).

This matter previously came before the Board in November 2015, at which time it was remanded for additional development.  After further development this matter is now ready for adjudication.


FINDINGS OF FACT

1. The official death certificate shows that the Veteran died in March 2011; the immediate cause of the Veteran's death was suicide by gunshot wound to the head, with no additional immediate cause of death and no contributory cause of death.

2. Although, the Veteran was not service-connected for major depressive disorder, depression, or anxiety at the time of his death, the record shows that these conditions started in service and continued since service. 

3.  The Veteran's depression and anxiety, both of which are etiologically related to service, were contributory causes of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1310 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Service Connection

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C. § 1310; 38 C.F.R. § 3.312 (2017).

The law provides that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §3.303(a) (2017).  In general service connection requires (1) evidence of in-service incurrence or aggravation of a disease of injury; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).

Pursuant to 38 U.S.C.§ 1310, DIC benefits are paid to a surviving spouse, child, or parent of a qualifying veteran who died from a service-connected disability. See 38 U.S.C § 1310 (2012); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a) (2017).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a); see Elkins v. Brown, 8 Vet. App. 391, 397-98 (1995) (38 C.F.R. § 3.302  "establishes presumptions concerning mental unsoundness as a result of the act of suicide or a bona fide attempt that negate willful misconduct"); Sheets v. Derwinski, 2 Vet. App. 512, 516 (1992) (38 C.F.R. § 3.302 provides that suicide is evidence of mental unsoundness and, absent a reasonable adequate motive, is considered to be the result of mental unsoundness).  

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b).

The Veteran died in March 2011.  His principal cause of death was a gunshot wound to the head.  The Appellant asserts that the Veteran's cause of death was a result of his service-connected disabilities and depression he felt from his severe and chronic pain.  

Based on the evidence of record, the Board finds that entitlement to service connection for the cause of the Veteran's death should be granted.  At the time of his death, the Veteran was service connected for chronic bronchitis, degenerative joint disease of the right knee, degenerative joint disease of the right and left ankle, residuals of a left knee strain, degenerative joint disease of the cervical spine, degenerative joint disease of the lumbar spine, bilateral glaucoma, hypertension, hiatal hernia, benign essential tremors, degenerative joint disease of the right and left shoulder, degenerative joint disease of the right and left elbow, degenerative joint disease of the right and left wrist, degenerative joint disease of the right and left hand and fingers, degenerative joint disease of the right and left hip, status post septoplasty, hemorrhoids, bilateral inguinal hernia repair with excision of left cord lipoma, thrombocytopenia, degenerative joint disease of the bilateral mid-foot and toes, and degenerative joint disease of the thoracic spine.  He had a combined disability rating of 100 percent.  He was not service-connected for depression.

Initially, the Board finds that service connection is warranted for depression with regards to the Veteran's death.  The Board notes that the Veteran's service treatment records (STRs) are silent for symptoms or treatment of depression.  However, a few months prior to discharge, the Veteran's July 2000 private medical treatment records from the VA Intake Center reveal that his anxiety and depression was causing him to drink.  The Veteran reported that he could quit drinking alcohol if his physician could help with controlling his service connected tremors.  Additionally, the Veteran was admitted to Maine, VA for depression and alcohol abuse in 2000.  At the time, he reported that he has had some stressful events in the military which he declined to comment upon, including sexual harassment and hazing.  

Other events since discharge demonstrate continued symptoms of depression.  For example, in June 2001, a patrolman was called to the Veteran's home due to his reports of suicidal ideation and plans.  Upon arrival of the patrolman, the Veteran attempted to grab the patrolman's gun and when he was not successful he attempted to pick up another pistol from his home.  The Veteran was brought to the emergency room.  The treating physician diagnosed the Veteran with suicidal ideation, alcoholism, and personality disorder with anger and prescribed quetiapine for depression and anxiety.  Additionally, medical treatment records from August 2003 reveal include a treating physician's notation of trouble with depression and anxiety, and diagnosed the Veteran with major depressive disorder.  During an examination in November 2003, the Veteran was again diagnosed with depression and generalized anxiety disorder.  

As to whether the Veteran's psychiatric disorders, to include major depressive disorder, depression, and anxiety contributed to the Veteran's death, the Board notes the Appellant's observation of the Veteran's symptoms of depression and anxiety and assertion that the Veteran's endless physical and mental stress led him to take his life.  The Board finds these descriptions by the Veteran's widow to be competent and credible lay evidence of his mind state before his death.  Although the September 2016 VA examiner opined that it was less than likely that the Veteran's depression and anxiety caused his death as the Veteran's last contact with mental health in the VA system was in July 2010, the Board does not find this opinion to be persuasive.  Specifically, the absence of medical treatment is not equivalent to the absence of mental health problems.  VA medical records from December 2008 show that the Veteran called the Danville outpatient clinic stating he was having problems with depression and was transferred to the emotional crisis hotline.  The Veteran called in October 2010 and voiced concerns that the VA providers were not helping him and maybe even hurting him on purpose.  Additionally, treatment notes from December 2010 show that the Veteran was being treated by home telehealth for management of hypertension and depression.  

The Board concludes that this is an appropriate case in which to invoke VA's doctrine of the benefit of the doubt.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Specifically, the Board finds that the evidence is at least in equipoise as to whether the Veteran's diagnosed major depressive disorder, depression, and anxiety, which have been found to be related to service, contributed substantially or materially to the Veteran's death.  Consequently, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


